DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
This office action is in response to correspondence filed on 12/09/2019.


Disclosure Statement
The information disclosure statements filed 12/09/2019 and 04/01/2020 were filed before the first action on the merits. This submission is in compliance with the provisions of 37 CFR 1.97. 
Accordingly, they are have been fully considered by the Office.

Abstract
                The abstract filed 12/09/2019 appears to be acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-4, 9-14 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by U.S Publication number 2017/0211474 A1 to SENNOUN (SENNOUN).

Re: Claim 1:
SENNOUN discloses: An aircraft propulsion system having dual power plants, comprising: 
a) a combustion power plant (See Figs. 1-4: ¶0018-¶0023: core turbine engine 16); and 
b) a hybrid-electric power plant (See Figs. 1-4: ¶0029-¶0030: hybrid-electric power plant 82).

Re: Claim 2:
SENNOUN discloses:	
An aircraft propulsion system as recited in Claim 1, wherein the combustion power plant includes a gas turbine turboprop engine (See Figs.1-4: ¶0026: aspects of the present disclosure may be incorporated into, e.g., a turboprop engine, a turboshaft engine, or a turbojet engine) .

Re: Claim 3:
SENNOUN discloses:
An aircraft propulsion system as recited in Claim 1, wherein the hybrid-electric power plant includes a heat engine (See Figs.1-4: ¶0029, claim 1: heat engine 16) and an electric motor (See Figs.1-4: ¶0029, claim 1: electric motor 82).

Re: Claim 4:
SENNOUN discloses:
An aircraft propulsion system as recited in Claim 3, wherein the heat engine and the electric motor of the hybrid-electric power plant are arranged in a parallel drive configuration (See Figs.1-4: claim 1 , ¶0029: turbine engine 16 and electric motor 82 of the hybrid propulsion system are arranged in parallel as shown in figure 2).

Re: Claim 9:
SENNOUN discloses:
An aircraft propulsion system as recited in Claim 1, wherein the combustion power plant delivers power to a first air mover for propelling the aircraft and the hybrid- electric power plant delivers power to a second air mover for propelling the aircraft (Fig.1: ¶0020: a disk 42 is covered by rotatable front hub 48 aerodynamically contoured to promote an airflow through plurality of fan blades 40”).



Re: Claim 10:
SENNOUN discloses:
An aircraft propulsion system as recited in Claim 3, wherein a battery system provides energy to the electric motor of the hybrid-electric power plant (Fig.1: ¶0030-¶0032: a disk 42 a turbofan engine 10 includes a fuel cell 86 configured to provide electrical energy to the electric motor 82 during at least certain operating conditions of the turbofan engine 10).
 
Re: Claim 11:
SENNOUN discloses:
An aircraft propulsion system as recited in Claim 10, wherein the battery system is located with the fuselage and/or wings of the aircraft (Fig.1: ¶0030-¶0032: fuel cell 86 is positioned within fuselage as shown in figure 4).

Re: Claim 12:
SENNOUN discloses:
An aircraft having a propulsion system with dual power plants, comprising:
 a) a combustion power plant (See Figs. 1-4: ¶0018-¶0023: core turbine engine 16) associated with a first wing (See Figs. 1-4: ¶0040: associated to pair of wings 112) of the aircraft that delivers power to a first air mover for propelling the aircraft; and 
b) a hybrid-electric power plant (See Figs. 1-4: ¶0029-¶0030: hybrid-electric power plant 82) associated with a second wing (See Figs. 1-4: ¶0040: associated to pair of wings 112) of the aircraft that delivers power to a second air mover for propelling the aircraft (Fig.1: ¶0029 and claim 1: the exemplary turbofan engine 10 is also configured as a hybrid gas-electric turbofan engine 10, the turbofan engine 10 additionally includes an electric motor 82 mechanically coupled to at least one of the core turbine engine 16 and the fan 38 for at least in part driving at least one of the core turbine engine 16).
 
Re: Claim 13:
SENNOUN discloses:
 An aircraft as recited in Claim 12, wherein the combustion power plant includes a turboprop engine (See Figs.1-4: ¶0026: aspects of the present disclosure may be incorporated into, e.g., a turboprop engine, a turboshaft engine, or a turbojet engine).

Re: Claim 14:
SENNOUN discloses:
 An aircraft as recited in Claim 12, wherein the hybrid-electric power plant includes a heat engine and an electric motor that are arranged in a parallel drive configuration (See Figs.1-4: claim 1 , ¶0029: turbine engine 16 and electric motor 82 of the hybrid propulsion system are arranged in parallel as shown in figure 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 20 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S Publication number 2017/0320585 A1 to ARMSTRONG et al. (ARMSTRONG) combined with following reasons.

Re: Claim 20:
ARMSTRONG discloses:
A method of retrofitting an aircraft having a propulsion system with combustion power plants, comprising:
a) removing the existing combustion power plants from the aircraft; and b) installing hybrid-electric power plants on the aircraft, to improve the fuel efficiency of the propulsion system. (ARMSTRONG: See Fig.4: ¶0005, ¶0042, ¶0061-¶0066: decoupling a removable electric machine 40 from a mechanical shaft 34, and coupling the removable electric machine 40 to the mechanical shaft 34 of the propulsion system, wherein the propulsion system includes one or more propulsors 30B, 130 coupled to the mechanical shaft 34 and an engine 25 configured to drive the mechanical shaft 34, and further  discloses power system may be configured as an "optionally hybrid power system" that can operate as a traditional power system ). One of ordinary skill in the art would know that operating the system on traditional power system, and replacing the traditional system with hybrid power system. The examiner notes that such a replacement of traditional system and replacing it with hybrid system is well known in the art.

Claims 5-8, 15-19 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S Publication number 2017/0211474 A1 to SENNOUN (SENNOUN) as applied to claim 1  and claim 12 above, and further in view of U.S Publication number 2017/0320585 A1 to ARMSTRONG et al. (ARMSTRONG).

Re: Claim 5:
SENNOUN discloses:
aircraft propulsion system as recited in Claim 3, SENNOUN  discloses all the limitations of claim 3, SENNOUN  is silent regarding:
wherein the heat engine and the electric motor of the hybrid-electric power plant are arranged in an in-line drive configuration.
However ARMSTRONG teaches:
 	wherein the heat engine and the electric motor of the hybrid-electric power plant are arranged in an in-line drive configuration (See Fig.1: ARMSTRONG: ¶0018: a mechanical shaft 34 optionally transfers mechanical power produced by an electric machine 40 to the engine 25 and propulsor 30, and the mechanical shaft 34 mechanically coupled to propulsor 30 directly or via a transmission system).
 	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure SENNOUN to include the teachings of ARMSTRONG, because ARMSTRONG teaches that this configuration provides the benefit of  a power system configured as an "optionally hybrid power system" that can operate as a traditional power system, deriving power from a single type of power source, and as a hybrid power system, deriving power from multiple types of power sources.



Re: Claim 6:
SENNOUN discloses:
An aircraft propulsion system as recited in Claim 3, SENNOUN discloses all the limitations of claim 3, SENNOUN is silent regarding:
wherein the heat engine of the hybrid-electric power plant is a gas turbine, a rotary engine or a reciprocating engine of any fuel type with a configuration of turbomachinery elements, selected from a group consisting of a turbocharger, turbo-supercharger, or supercharger and exhaust recovery  turbo compounding, which is mechanically, electrically, hydraulically or pneumatically driven.
However ARMSTRONG teaches:
wherein the heat engine of the hybrid-electric power plant is a gas turbine, a rotary engine or a reciprocating engine of any fuel type with a configuration of turbomachinery elements, selected from a group consisting of a turbocharger, turbo-supercharger, or supercharger and exhaust recovery turbo compounding, which is mechanically, electrically, hydraulically or pneumatically driven (ARMSTRONG: ¶0015, ¶0025: a propulsion for an aircraft by driving a turbofan or a turboprop" and "rechargeable batteries such as lead-acid, NiMH, NiCd or similar technologies or hydrogen fuel cells such as alkali-based, molten carbon, proton membrane exchange or similar electrical energy storage techniques).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure SENNOUN to include the teachings of ARMSTRONG, because ARMSTRONG teaches that this configuration provides the benefit of  a power system configured as an "optionally hybrid power system" that can operate as a traditional power system, deriving power from a single type of power source, and as a hybrid power system, deriving power from multiple types of power sources.

Re: Claim 7:
SENNOUN discloses:
An aircraft propulsion system as recited in Claim 3, SENNOUN discloses all the limitations of claim 3, SENNOUN is silent regarding:
wherein power delivery from the hybrid-electric power plant is about evenly split between the heat engine and the electric motor
However ARMSTRONG teaches:
wherein power delivery from the hybrid-electric power plant is about evenly split between the heat engine and the electric motor (ARMSTRONG: See ¶0032: a control unit 50 may balance the mechanical power output of the electric machine 40 and the engine 25 by increasing the output of electrical machine 40 and reducing the mechanical power output from the engine 25).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure SENNOUN to include the teachings of ARMSTRONG, because ARMSTRON teaches that this configuration provides the benefit of  a power system configured as an "optionally hybrid power system" that can operate as a traditional power system, deriving power from a single type of power source, and as a hybrid power system, deriving power from multiple types of power sources.


Re: Claim 8:
SENNOUN discloses:
An aircraft propulsion system as recited in Claim 3, SENNOUN discloses all the limitations of claim 3, SENNOUN is silent regarding:
wherein power delivery from the hybrid-electric power plant is proportionally split between the heat engine and the electric motor.
However ARMSTRONG teaches:
wherein power delivery from the hybrid-electric power plant is proportionally split between the heat engine and the electric motor (ARMSTRONG: See ¶0032: a control unit 50 may balance the mechanical power output of the electric machine 40 and the engine 25 by increasing the output of electrical machine 40 and reducing the mechanical power output from the engine 25).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure SENNOUN to include the teachings of ARMSTRONG, because ARMSTRONS teaches that this configuration provides the benefit of  a power system configured as an "optionally hybrid power system" that can operate as a traditional power system, deriving power from a single type of power source, and as a hybrid power system, deriving power from multiple types of power sources.

Re: Claim 15:
SENNOUN discloses:
 An aircraft as recited in Claim 12, SENNOUN discloses all the limitations of claim 12, SENNOUN is silent regarding:
wherein the heat engine and the electric motor of the hybrid-electric power plant are arranged in an in-line drive configuration.
However ARMSTRONG teaches:
wherein the heat engine and the electric motor of the hybrid-electric power plant are arranged in an in-line drive configuration (See Fig.1: ARMSTRONG: ¶0018: a mechanical shaft 34 optionally transfers mechanical power produced by an electric machine 40 to the engine 25 and propulsor 30, and the mechanical shaft 34 mechanically coupled to propulsor 30 directly or via a transmission system).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure SENNOUN to include the teachings of ARMSTRONG, because ARMSTRONG teaches that this configuration provides the benefit of  a power system configured as an "optionally hybrid power system" that can operate as a traditional power system, deriving power from a single type of power source, and as a hybrid power system, deriving power from multiple types of power sources.

Re: Claim 16:
SENNOUN discloses:
An aircraft as recited in Claim 12, SENNOUN discloses all the limitations of claim 12, SENNOUN is silent regarding:
wherein power delivery from the hybrid- electric power plant is about evenly split between the heat engine and the electric motor.
However ARMSTRONG teaches:
wherein power delivery from the hybrid- electric power plant is about evenly split between the heat engine and the electric motor ARMSTRONG: See ¶0032: a control unit 50 may balance the mechanical power output of the electric machine 40 and the engine 25 by increasing the output of electrical machine 40 and reducing the mechanical power output from the engine 25).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure SENNOUN to include the teachings of ARMSTRONG, because ARMSTRONG teaches that this configuration provides the benefit of  a power system configured as an "optionally hybrid power system" that can operate as a traditional power system, deriving power from a single type of power source, and as a hybrid power system, deriving power from multiple types of power sources.

Re: Claim 17:
SENNOUN discloses:
 An aircraft as recited in Claim 12, SENNOUN discloses all the limitations of claim 12, SENNOUN is silent regarding:
wherein power delivery from the hybrid-electric power plant is proportionally split between the heat engine and the electric motor.
However ARMSTRONG teaches:
wherein power delivery from the hybrid-electric power plant is proportionally split between the heat engine and the electric motor.
 (ARMSTRONG: See ¶0032: a control unit 50 may balance the mechanical power output of the electric machine 40 and the engine 25 by increasing the output of electrical machine 40 and reducing the mechanical power output from the engine 25).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure SENNOUN to include the teachings of ARMSTRONG, because ARMSTRONG teaches that this configuration provides the benefit of  a power system configured as an "optionally hybrid power system" that can operate as a traditional power system, deriving power from a single type of power source, and as a hybrid power system, deriving power from multiple types of power sources.

Re: Claim 18:
SENNOUN discloses:
An aircraft as recited in Claim 12, SENNOUN discloses all the limitations of claim 12, SENNOUN is silent regarding:
wherein the heat engine of the hybrid- electric power plant is a gas turbine, a rotary engine or a reciprocating engine of any fuel type with a configuration of turbomachinery elements selected from a group consisting of a turbocharger, turbo-supercharger, or supercharger and exhaust recovery turbo compounding, which is mechanically, electrically, hydraulically or pneumatically driven.
However ARMSTRONG teaches:
wherein the heat engine of the hybrid- electric power plant is a gas turbine, a rotary engine or a reciprocating engine of any fuel type with a configuration of turbomachinery elements selected from a group consisting of a turbocharger, turbo-supercharger, or supercharger and exhaust recovery turbo compounding, which is mechanically, electrically, hydraulically or pneumatically driven (ARMSTRONG: ¶0015, ¶0025: a propulsion for an aircraft by driving a turbofan or a turboprop" and "rechargeable batteries such as lead-acid, NiMH, NiCd or similar technologies or hydrogen fuel cells such as alkali-based, molten carbon, proton membrane exchange or similar electrical energy storage techniques).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure SENNOUN to include the teachings of ARMSTRONG, because ARMSTRONG teaches that this configuration provides the benefit of  a power system configured as an "optionally hybrid power system" that can operate as a traditional power system, deriving power from a single type of power source, and as a hybrid power system, deriving power from multiple types of power sources.

Re: Claim 19:
SENNOUN discloses:
 A method of retrofitting an aircraft having a propulsion system with dual combustion power plants, (discloses combustion power plant 16 and hybrid-electric power plant 82) comprising: 
SENNOUN is silent regarding:a) removing a combustion power plant from the aircraft; and 
b) replacing the combustion power plant that has been removed from the aircraft with a hybrid-electric power plant, such that the aircraft has a combustion power plant associated with one wing and a hybrid-electric power plant associated with the other wing. 
However ARMSTRING teaches:
a) removing a combustion power plant from the aircraft; and b) replacing the combustion power plant that has been removed from the aircraft with a hybrid-electric power plant, such that the aircraft has a combustion power plant associated with one wing and a hybrid-electric power plant associated with the other wing (ARMSTRONG: See claims 1, 12, ¶0061-¶0066,  and figure 4: decoupling a removable electric machine 40 from a mechanical shaft 34, and coupling the removable electric machine 40 to the mechanical shaft 34 of the propulsion system, wherein the propulsion system includes one or more propulsors 30B, 130 coupled to the mechanical shaft 34 and an engine 25 configured to drive the mechanical shaft 34, and further  discloses power system may be configured as an "optionally hybrid power system" that can operate as a traditional power system ).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure SENNOUN to include the teachings of ARMSTRONG, because ARMSTRONG teaches this configuration provides the benefit of  a power system configured as an "optionally hybrid power system" that can operate as a traditional power system, deriving power from a single type of power source, and as a hybrid power system, deriving power from multiple types of power sources.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925. The examiner can normally be reached 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAFIQ MIAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        November 11, 2021